department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny xx date address address taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia tax_exempt_and_government_entities_division release number release date uil code date date legend org organization name org address dear a final_determination regarding your exempt status under sec_501 of the this is internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to december 20x because you have not established that you are organized and operated exclusively for exempt purposes sec_501 exempts from taxation organizations which are organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office you failed to meet the requirements of sec_1_501_c_3_-1 in that you are not organized exclusively for an exempt_purpose on december 20xx org amended the dissolution clause in its articles of incorporation to remove the restriction that funds could only be distributed upon liquidation to an organization that is recognized as tax exempt under sec_501 of the internal_revenue_code to be organized under the requirements of sec_1 c - b i b the organization’s articles of incorporation must limit its purposes to one or more of the purposes outlined in sec_501 and not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective december 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning december 20xx and ail years beginning october thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the gi day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations name of taxpayet department of the treasury - internal_revenue_service explanation of items form 886a org schedule no or exhibit year period ended 20xx legend xx date org organization name former-org former organization name companies motto motto issues city city co-1 co-2 co-3 xyz state t whether org org should be revoked under sec_501 of the internal_revenue_code effective december 20xx for having amended the dissolution clause in its articles of incorporation to remove the restriction that funds could only be distributed upon liquidation to an organization that is recognized as tax exempt under sec_501 c of the internal_revenue_code whether revocation of the organization’s tax-exempt status should be applied retroactively brief explanation of facts the subject organization is recognized as a sec_501 tax-exempt_organization org org received a determination_letter dated march 19xx exhibit b-2 under their former name former org from the irs national_office in city xyz recognizing its tax-exempt status under sec_501 and stating that it is nota private_foundation as defined by sec_509 according to its articles of incorporation the primary purpose of org was to support advancement of knowledge and practice of comprehensive cost effective health care for the residents of the to community served by co-1 co-1 and to assist physicians in the co-1 improve the health of the residents of the community by promoting the coordinated delivery of in-patient and out-patient services former org changed its legal name on 20xx to org exhibit a-4 co-1 is a hospital recognized as a tax-exempt under sec_501 c andasa charitable_organization under sec_170 co-2 co-2 a 501_c_3_organization is the parent organization of a health system comprised of both tax- exempt and nonexempt entities exhibit e-1 in addition on november 20xx co-3 was merged into org exhibit a-3 co-3 was a xyz non-profit corporation which provided administrative and management services to motto since co-3 provided management services to both affiliated motto of co-1 and to non-affiliated motto it was treated as a taxable entity for federal tax purposes in order to provide added flexibility for future expansion on december 20xx org amended the dissolution clause in its articles of incorporation to remove the restriction form 886-a rev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayet explanation of items department of the treasury - intemal revenue service schedule no or exhibit year period ended 20xx org that funds could only be distributed upon liquidation to an organization that is recognized as tax-exempt under sec_501 of the internal_revenue_code prior to the amendment org’s articles of incorporation exhibit a-1 provided upon liquidation or dissolution of the corporation after payment of all of the tax_liabilities of the corporation or due provision therefore all of the assets of the axyz corporation so long as it is corporation shall be disposed of to then exempt from federal_income_tax under c of the internal_revenue_code or if it is not then so exempt to one or more organizations exempt from federal_income_tax under sec_501 of the internal_revenue_code as amended the articles of incorporation exhibit a-2 provide upon liquidation or dissolution of the corporation after payment of all of the tax_liabilities of the corporation or due provision therefore all of the assets of the corporation shall be disposed of to such entity and for such lawful purpose as provided in the plan of dissolution approved by the corporation this would enable org to be merged into or liquidated into another non-profit under state law that may not have recognition and or qualify as a tax-exempt_entity under sec_501 of the internal_revenue_code co-1 did not change the provision that states no part of the net_earnings of the corporation shall inure to the benefit of any trustee individual except that reasonable_compensation may be paid for services rendered to or for the corporation in carrying out one or more of its purposes provided however that the corporation may confer benefits upon its members in conformity with its purposes and also upon dissolution or final liquidation may take distributions to its members as permitted by the xyz nonprofit corporation act the xyz nonprofit corporation act xyz act section nonprofit corporations’ articles of incorporation to set forth any provisions not inconsistent with law which the incorporators elect to set forth in the articles of incorporation for the regulation of the internal affairs of the corporation including any provision for distribution of assets on dissolution or final liquidation exhibit d-1 requires org’s status as a xyz nonprofit corporation is not affected by the amendment to the articles of incorporation the xyz act provides that no provision of articles of incorporation for xyz nonprofit corporation including provision relating to distribution upon dissolution or final liquidation be inconsistent with the law as amended org’s articles of incorporation state that upon liquidation or dissolution all of the assets of the form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx org corporation shall be disposed of to such entity and for such lawful purpose as provided in the plan of dissolution approved by the corporation thus the amended provision of the articles of incorporation is not inconsistent with the law and it satisfies the requirement of the xyz act lastly it is the intent of co-1 to continue to operate under the state of xyz non-profit rules and no assets will be distributed law issue sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the requlations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a department of the treasury - internal_revenue_service form 886-acrev page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx org public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 ‘operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 in rev_proc c bc the service identified the states and circumstances in which the service did not require an express provision for the distribution of assets upon dissolution in an exempt organization's articles of incorporation to satisfy the organizational_test in sec_1_501_c_3_-1 of the income_tax regulations also this procedure provided a sample of an acceptable dissolution provision for organizations that are required to have an express provision for the distribution of assets upon dissolution taxpayer’s position the organization on april 20xx requested in writing to have its tax-exempt status under c of the internal_revenue_code no longer recognized as of december 20xx in support of its position the taxpayer states that on december 20xx it amended its articles of incorporation such that its assets are not dedicated to an exempt_purpose and cites reg sec_1 c -1 b the xyz nonprofit corporation act title c b and rev_proc sections and the organization believes that by materially changing its articles of incorporation dissolution clause in which org is not longer required to distribute its assets for one or more exempt purposes upon dissolution its no longer in compliance with the intent of sec_1 c -1 b and it should be revoked government's position form 886-arev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx org based on the facts of the examination org does not satisfy the requirements of sec_501 c of the internal_revenue_code although the status of org as a xyz nonprofit corporation is not affected by the amendment to the articles of incorporation it affects the status of org with the service in order to qualify as tax-exempt under sec_501 c an organization must independently meet one of the purposes described in sec_501 c and be both organized and operated exclusively for one of the purposes outlined in c to be organized as such the organization’s articles of incorporation must limit its purposes to one or more of the purposes outlined in sec_501 c and not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt status treas reg big_number c - b i b furthermore the organization test will not be met if an organization’s articles or state law provides that the organization's assets could be distributed to its members or shareholders on dissolution sec_1 c -1 b the regulation instead require an affirmative representation that the organization's assets will be dedicated to furthering exempt purposes through the distribution of the organization’s assets to another sec_501 c organization or to a government_entity for use for a public purpose sec_1 c -1 b the absence of such affirmative representation is sufficient grounds for denying recognition of exemption 76_tc_380 columbia park recreation association v commissioner 88tc the xyz nonprofit corporation act xyz act requires nonprofit corporation to refrain from distributing any part of its income to members directors or officers xyz act section of the xyz act requires nonprofit corporations’ articles of section incorporation to set forth any provisions not inconsistent with law which the incorporators elect to set forth in the articles of incorporation for the regulation of the internal affairs of the corporation including any provision for distribution of assets on dissolution or final liquidation of the xyz act requires nonprofit corporation to not have or issue share of section stock and to refrain from distributing any part of their income or profits to members directors or officers it further states that a corporation may pay compensation in a reasonable amount to its members directors or officers for services rendered and upon dissolution or final liquidation may make contributions to its members as permitted by the xyz act and no such payments benefit or distribution shall be deemed to be a dividend or a distribution of income or profit it further states that upon dissolution or final liquidation the assets of a corporation whose purposes and activities have been form 886-arev department of the treasury - internal_revenue_service page -5- a ner name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx org primarily charitable religious benevolent or educational shall be transferred or conveyed only to one or more domestic or foreign_corporations society or organization engaged in activities substantially_similar to those of the dissolving or liquidating corporation in addition the xyz act has provision for the voluntary and involuntary dissolution ofa nonprofit corporation the voluntary dissolution provisions of the xyz statute do not satisfy sec_1 c -1 b because the xyz nonprofit act xyz act title section the last part of this provision states that the assets of the dissolving corporation only have to approximate those of the dissolving corporation there is no requirement that the assets of the dissolving corporation be conveyed to an organization created for one or more purposes described in sec_501 c the involuntary dissolution provisions of the xyz statute do not satisfy sec_1 c -1 b because the xyz nonprofit act xyz act title states that upon dissolution or liquidation all assets shall be transferred or section conveyed to one or more domestic or foreign_corporation engaged in activities substantially_similar to those of the dissolving or liquidating corporation as the court may direct org's status as a xyz nonprofit corporation is not affected by the amendment to the articles of incorporation the xyz act provides that no provision of articles of incorporation for xyz nonprofit corporation including provision relating to distribution upon dissolution or final liquidation be inconsistent with the law xyz act section state that upon dissolution or liquidation all assets be transferred to an entity engaged in activities approximate or similar to the activities of the dissolving corporation _and there is no requirement in the xyz act that the assets of the dissolving corporation be conveyed to an organization created for one or more purposes described in sec_501 c as amended org’s articles of incorporation state that upon liquidation or dissolution all of the assets of the corporation shall be disposed of to such entity and for such lawful purpose as provided in the plan of dissolution approved by the corporation thus the amended provision of the articles of incorporation is not inconsistent with the law and it satisfies the requirement of the xyz act however it is a basic rule that the organization’s status under state law is not determinative of its status for federal tax purposes cf bumet v harmel 287_us_103 better bus bureau v united_states u s note veterans form 886-acrev department of the treasury - internal_revenue_service page -6- oer a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx org foundation v united_states 281_f2d_912 cir consequently any conflict of laws must be resolved by applying concepts applicable under federal tax law of course federal concepts of charitability within the meaning of code sec_501 c derive in principal part from the general body of the common_law of charity and statutory development under state law therefore in the absence of a conflict of laws or unless the requirements of federal_law are more rigorous weight should be given to relevant and applicable state law in this context org status as a tax-exempt_organization under sec_501 is affected by the amendments to the articles of incorporation and the changes are fatal to its exempt status conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 of the internal_revenue_code and its tax exempt status should be revoked law issue sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect revproc_98_1 1998_1_irb_7 provides that except in rare or unusual circumstances the revocation or modification of a letter_ruling will not be applied retroactively to the taxpayer for whom the letter_ruling was issued or to a taxpayer whose tax_liability was directly involved in the letter_ruling provided that there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the letter_ruling was based there has been no change in the applicable law the letter_ruling was originally issued for a proposed transaction and the taxpayer directly involved in the letter_ruling acted in good_faith in relying on the letter_ruling and revoking or modifying the letter_ruling retroactively would be to the taxpayer's detriment revproc_90_27 1990_1_cb_514 section dollar_figure provides that a ruling or determination_letter recognizing exemption may be revoked or modified by a notice to the taxpayer to whom the ruling or determination_letter originally was issued enactment of legislation or ratification of a tax_treaty a decision of the united_states supreme court issuance of temporary or final regulations or issuance ofa form 886-a crev department of the treasury - internal_revenue_service page -7- oer a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx org revenue_ruling revenue_procedure or other statement published in the internal_revenue_bulletin the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or in the case of organizations to which sec_503 applies engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from its exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change taxpayer’s position the organization cites revproc_90_27 section dollar_figure and argues that the revocation of the tax-exempt status should be made retroactive to the date on which org's articles were changed december 20xx government’s position revproc_90_27 section provides that when there is material_change inconsistent with exemption revocation will ordinarily take effect as of the date of such material_change since org adequately disclosed in its letter dated april 20xx of the changes in its articles of incorporation the service concurs with org that the tax- exempt revocation should be made retroactive to the date the articles of incorporation were amended conclusion based on the foregoing the organization should be revoked as of the date the articles of incorporation were materially changed on december 20xx org should file form_1120 for the short tax period starting december 20xx and ending september 20xx table of exhibits a articles of incorporation original articles dated 19xx amended articles dated 20xx to change dissolution clause articles of amendment dated 20xx to change name to org restated articles dated 20xx to merge with co-3 b application_for exemption form 886-a crev department of the treasury - internal_revenue_service page -8- ee a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xxk org package determination_letter c bylaw sec_1 original bylaw sec_2 amended bylaws dated xx d legal references sec_501 sec_7805 sec_1 c 326_us_279 am campaign acad v commissioner 92_tc_1053 old dominion box co inc v united_states f2d cir 76_tc_380 columbia park rec assoc v commissioner 88tc revproc_82_2 1982_1_cb_367 h n w r a a n o w o rev_proc 1998_1_irb_7 rev_proc 1990_1_cb_514 xyz nonprofit act section s e co-1 related entities flow chart form 886-a crev department of the treasury - internal_revenue_service page -9- tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service causeway st boston ma taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examination enclosures publication publication report of examination letter catalog number 34809f
